—Judgment, Supreme Court, Bronx County (George D. Covington, J.), rendered February 14, 1990, convicting defendant, after a jury trial, of reckless endangerment in the first degree, and sentencing him, as a second felony offender, to a term of SVi to 7 years, unanimously affirmed.
The evidence that defendant repeatedly hit the complainant with a baseball bat in the head, arms and legs while the complainant was being held by defendant’s friend, was sufficient to establish defendant’s depraved indifference to human *235life. The fact that the complainant was not grievously injured is not controlling since "[t]he risk of injury alone sustains prosecution [under Penal Law § 120.25]” (People v Davis, 72 NY2d 32, 36). Defendant’s argument that the verdict is against the weight of the evidence raises only issues of credibility that were appropriately resolved by the jury. We would note that there being no dispute that the complainant’s injuries were caused by blunt force trauma, and the complainant having identified the baseball bat recovered from defendant and allegedly used by him in the attack, it can hardly be said that "the trier of fact has failed to give the evidence the weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495). We have considered defendant’s remaining contentions and find them to be without merit. Concur — Ellerin, J. P., Kupferman, Ross and Kassal, JJ.